DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted Claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Originally filed claims 1-17 pertained to a method, and the newly submitted Claim 30 is not a method. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 18-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rizk (US 4,546,530).

	In reference to Claim 18, Rizk discloses a method of constructing a multistorey building (9:5-32), the method including: pre-fabricating a first building module off-site (9:5-32), the first building module having a precast concrete floor and a permanent outer wall fixed at a side edge of the floor so that the outer wall is supported by the concrete floor to extend vertically upward and defines part of a facade of the building (9:5-32); wherein the outer wall is supported by the floor by a connection at the side edge of the floor such that the connection bears the load of the outer wall at the side edge without any other load-bearing support (9:5-32); transporting the first building module to a construction site and assembling the first building module by crane adjacent an already installed second building module (4:51-59), whereby the outer wall forms an external safety barrier (16:59-62); and horizontally joining the first floor with an adjacent floor of the second building module (9:19-24), thereby forming a concrete floor of a building (18:33-65).

In reference to Claim 19, Rizk discloses the method of Claim 18, as described above.
Rizk discloses installing a third building module having a third precast concrete floor above the first precast concrete floor (9:5-32, Fig. 3).

In reference to Claim 20, Rizk discloses the method of Claim 19, as described above.


In reference to Claim 21, Rizk discloses the method of Claim 20, as described above.
Rizk discloses installing a permanent support structure between the first and third building modules to vertically support the third building module above the first building module, and removing the temporary support member (4:24-29, 4:60-5:10, 11:3-10).

In reference to Claim 22, Rizk discloses the method of Claim 20, as described above.
Rizk discloses attaching the temporary support member to the floor of the first building module off-site (2:55-65).

In reference to Claim 23, Rizk discloses the method of Claim 21, as described above.
Rizk discloses attaching the temporary support member to the floor of the first building module off-site (2:55-65).

In reference to Claim 24, Rizk discloses the method of Claim 18, as described above.
Rizk discloses the connection between the outer wall and the floor comprises a bracket and a fixing joint embedded in the concrete floor (7:28-31, 11:46-58).

In reference to Claim 25, Rizk discloses the method of Claim 18, as described above.
Rizk discloses post tensioning the precast floor slabs by installing a conduit between bores extending through the first precast floor and the second precast slab to form a tensioning passage that 

In reference to Claim 26, Rizk discloses the method of Claim 18, as described above.
Rizk discloses prefabricating the first and second precast concrete floors with conduits forming a tensioning passage (11:15-21); installing the first and second building modules so that the tensioning passages in the first and second precast concrete floors are aligned (11:15-21); and feeding a tension cable through the conduit in the aligned first and second precast concrete floors and post-tensioning the cable (11:15-21).

In reference to Claim 27, Rizk discloses the method of Claim 18, as described above.
Rizk discloses precasting the first concrete floor slab to include a steel beam at least partially embedded into the first precast concrete floor slab (4:39-50).

In reference to Claim 28, Rizk discloses the method of Claim 18, as described above.
Rizk discloses vertically inserting a pre-fabricated concrete wall panel in between the adjacently spaced precast floor slabs, erecting formwork between the precast floor slabs and pouring concrete into the formwork to tie the vertical wall panel to the floor slabs (4:39-50, 18:33-65).

	In reference to Claim 29,  Rizk discloses a method of constructing a multistorey building (9:5-32), the method including: pre-fabricating first and second building modules off-site (9:5-32), the first and second building modules having precast concrete floors and upstanding support members attached to the floors for supporting an upper floor (4:39-50, 9:5-32, Fig. 3); the first and second building modules .
 
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues Rizk does not disclose the load of a façade wall being entirely supported by a connection at a side edge of the pre-cast concrete floor.  Examiner respectfully disagrees because the argument is not commensurate with the scope of the claim.  The claim states “the first building module having a precast concrete floor and a permanent outer wall fixed at a side edge of the floor so that the outer wall is supported by the concrete floor … wherein the outer wall is supported by the floor by a connection at the side edge of the floor such that the connection bears the load of the outer wall at the side edge without any other load-bearing support,” which seen through the broadest reasonable interpretation includes the wall and floor connection being the prior art’s frame.
Examiner would welcome an interview with Applicant to further prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742